Bloodworth, J.
1. The 4th ground of the original motion for a new trial complains of the refusal of the court to give certain requested instructions to the jury. In Killabrew v. State, 26 Ga. App. 232 (2) (105 S. E. 711), it was held that “The ground of the motion for a new trial in regard to the refusal of a request to charge was not in proper form for consideration, it not being alleged that the requested charge was pertinent and applicable to the facts of the case.” To the same effect is Caswell v. State, 27 Ga. App. 77 (7) (107 S. E. 560). This ground of the motion does not allege that the request to charge was pertinent and applicable to the facts of the case, and, under the ruling in the foregoing cases, it is too indefinite to be considered.
*3592. The 1st special ground of the motion for a new trial, when considered in connection with the note of the trial judge in approving it, does not require the grant of a new trial.
3. The other grounds of the motion for a new trial complain of errors in excerpts from the charge. When these, parts of the charge are read in connection with the entire charge and in the light of all the evidence, they show no reason why the judgment of the lower court should be reversed.
4. The evidence supports the verdict, which is approved by the judge who tried the case, and, as no error of law was committed, the judgment is

Affirmed.


Broyles, O. J., and Luke, J., concur.